
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3179
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 16, 2009
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend the Emergency Economic
		  Stabilization Act of 2008 to require the Special Inspector General for the
		  Troubled Asset Relief Program to include the effect of the Troubled Asset
		  Relief Program on small businesses in the oversight, audits, and reports
		  provided by the Special Inspector General, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as SIG TARP Small Business Awareness Act of
			 2009.
		2.FindingsThe Congress finds as follows:
			(1)Small businesses are going to be the
			 driving force behind revitalizing our economy.
			(2)Small financial institutions are a primary
			 financial resource for small businesses.
			(3)In a hearing of the Committee on Financial
			 Services of the House of Representatives, witnesses testified that smaller
			 financial institutions are having difficulty receiving funds from the Troubled
			 Asset Relief Program.
			(4)In a hearing of the Committee on Financial
			 Services of the House of Representatives, witnesses also testified that small
			 businesses are having trouble receiving credit and financial products from
			 banks and other financial institutions.
			3.Duties of the Special Inspector General for
			 the Troubled Asset Relief Program relating to small financial institutions and
			 businesses
			(a)In generalSection 121(c) of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5231(c)) is amended by adding at the end
			 the following new paragraph:
				
					(5)Effects of program on small financial
				institutions and small businesses
						(A)Small financial institutionsIn conducting audits and providing
				oversight of the Troubled Asset Relief Program in accordance with this section,
				the Special Inspector General shall examine how smaller financial institutions
				are being affected by—
							(i)expenditures under the Program (including
				the adequacy of financial assistance provided to or on behalf of such smaller
				financial institutions); and
							(ii)the considerations and determinations
				of—
								(I)the Secretary under this title; and
								(II)the regulators of such smaller financial
				institutions, with respect to capital adequacy and troubled assets.
								(B)Small businessesIn conducting audits and providing
				oversight of the Troubled Asset Relief Program, the Special Inspector General
				shall examine the effects the provision of financial assistance under this
				title has had on small businesses, including both positive and negative effects
				and the extent of such effects on small businesses generally and by type and
				region.
						(C)ReportsAny report prepared by the Special
				Inspector General under this section shall include the results of the
				activities of the Special Inspector General under paragraphs (1) and
				(2).
						.
			(b)Report on inclusion and utilization of
			 women and minoritiesSection
			 121(i) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5231(i))
			 is amended by adding at the end the following new paragraph:
				
					(6)Report on inclusion and utilization of
				women and minorities
						(A)In generalThe Special Inspector General shall include
				in each quarterly report to the Congress under paragraph (1) information on the
				activities of the Secretary and any financial institutions receiving financial
				assistance under this title to include and utilize minorities (as such term is
				defined in section 1204(c) of the Financial Institutions Reform, Recovery, and
				Enforcement Act of 1989 (12 U.S.C. 1811 note)) and women, and minority- and
				women-owned businesses (as such terms are defined in section 21A(r)(4) of the
				Federal Home Loan Bank Act), in any solicitation or contract, including any
				contract to asset managers, servicers, property managers, and other service
				providers or expert consultants.
						(B)Information to be includedThe quarterly report shall include
				information on the levels of inclusion and utilization of women, minorities,
				and women- and minority-owned businesses, including the type of such contracts
				or solicitations, the dollar amount of such contracts or solicitations, the
				total number of such contracts or solicitations, and any other information on
				the activities of the Secretary and any financial institutions receiving
				financial assistance under this title to increase the participation of women,
				minorities ,and women- and minority-owned businesses including recommendations
				related to increasing such
				participation.
						.
			
	
		
			Passed the House of
			 Representatives September 15, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
